Citation Nr: 0420331	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  96-07 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected bilateral varicose veins.

2.  Entitlement to an initial compensable disability rating 
for service-connected sinusitis.

3.  Entitlement to an initial compensable disability rating 
for service-connected left knee strain.

4.  Entitlement to an initial compensable disability rating 
for service-connected lumbosacral strain.

5.  Entitlement to an initial compensable disability rating 
for service-connected cervical strain.

6.  Entitlement to an initial compensable disability rating 
for service-connected rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1969 to March 1973, 
September 1975 to August 1980, and April 1981 to July 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Waco, Texas, 
which, in pertinent part, granted entitlement to service 
connection for the above-captioned claims and assigned a non-
compensable disability rating for each disability.

The issues of entitlement to an initial compensable 
disability rating for the service-connected lumbosacral 
strain and cervical strain will be addressed in the REMAND 
portion of the decision.  These claims are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The bilateral varicose veins are manifested by minor 
varicose abnormalities which are insignificant and are not 
causing pain.

2.  Sinusitis is not currently symptomatic.

3.  The left knee strain is manifested by no significant 
swelling, deformity, subluxation, lateral instability, 
nonunion, loose motion, or malunion.

4.  The rhinitis is manifested by minimal interference with 
breathing space and nasal congestion.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for bilateral varicose veins are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7120 (as in effect prior to and since January 12, 1998).

2.  The criteria for an initial compensable disability rating 
for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 (as in effect 
prior to and since October 7, 1996).

3.  The criteria for an initial compensable disability rating 
for left knee strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

4.  The criteria for an initial compensable disability rating 
for rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Codes 6501, 6522 (as in 
effect prior to and since October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Concerning VA's duty to notify the 
appellant, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.    

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in September 2003.  The veteran was told of 
the requirements to establish an increased rating.  He was 
also advised of his and VA's respective duties and asked to 
submit information and/or evidence pertaining to the claims 
to the RO.  The content of the September 2003 complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although the section 5103(a) notice provided to the veteran 
in September 2003 was provided subsequent to the initial 
adjudication of these claims, any such error is 
nonprejudicial because, following receipt of content-
complying notice, the veteran provided no additional 
information or evidence.  The veteran's representative also 
indicated that he had rested the appeal and had no further 
argument.  See Statement of Accredited Representative in 
Appealed Case, dated in June 2004.  Accordingly, there is no 
indication that disposition of these claims would have been 
different had the veteran received pre-adjudicatory notice 
pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained all records identified by the 
veteran, as discussed below.  There is no indication of any 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran underwent VA 
examinations in February 1996, April 1997, and June 1997.  
The veteran was also scheduled to appear for examinations in 
October 2003, November 2003, and December 2003, but failed to 
appear as scheduled.  

To the extent that the veteran has changed addresses without 
informing VA, it is well-established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry.  If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Additionally, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) 
(2003) as appropriate.  38 C.F.R. § 3.655(a) (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and re-examination include periods of 
hospital observation when required by VA.  Id.  Section 
3.655(b) provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  As the veteran failed to appear for 
examination as scheduled pursuant to initial disability 
ratings for his service-connected disabilities, the 
respective claims will be rated based on the evidence already 
of record.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Increased rating 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. 


Bilateral varicose veins 

The veteran's bilateral varicose veins have been assigned a 
noncompensable disability rating pursuant to 38 C.F.R. § 
4.104, Diagnostic Code 7120.  During the pendency of this 
appeal, VA issued new schedular criteria for rating varicose 
veins under 38 C.F.R. § 4.104, Diagnostic  Code 7120, which 
became effective January 12, 1998.  VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38  
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the  
effective date of that change.  The Board must apply only the  
earlier version of the regulation for the period prior to the  
effective date of the change.  VAOPGCPREC 3-00.  A review of 
the record demonstrates that the RO considered the old and 
new criteria.  Therefore, the veteran was made aware of the 
change.  Bernard v. Brown, 4 Vet.  App. 384 (1993).

Pursuant to the criteria in effect prior to January 12, 1998, 
a  noncompensable rating was warranted for mild varicose 
veins or  varicose veins with no symptoms.  A 10 percent 
rating was warranted where the evidence showed bilateral 
moderate varicose veins with varicosities of superficial 
veins below the knee, with symptoms of pain or cramping on 
exertion.   Where the evidence showed moderately severe 
varicose veins involving superficial veins above and below 
the knee, with  varicosities of the long saphenous, ranging 
in size from one to  two centimeters in diameter, with 
symptoms of pain or cramping on  exertion and no involvement 
of the deep circulation, a 30 percent rating was warranted 
for bilateral varicose veins.  A 50 percent evaluation is 
assigned if bilateral involvement of varicose veins is 
severe, involving superficial veins above and below the knee, 
with involvement of the long saphenous vein ranging over two 
centimeters in diameter and marked distortion and 
sacculation, with edema and episodes of ulceration and no 
involvement of deep circulation.  A 60 percent evaluation is 
assigned when unilateral or bilateral involvement of varicose 
veins is pronounced, with findings of a severe condition with 
secondary involvement of deep circulation, as demonstrated by 
Trendelenburg's and Perthes' tests, with ulceration and 
pigmentation.  38 C.F.R. § 4.104,  Diagnostic Code 7120 (as 
in effect prior to January 12, 1998).

Under the new rating criteria, a noncompensable disability 
evaluation is warranted for asymptomatic palpable or visible 
varicose veins.  Varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged  standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrant a 
10 percent rating.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted  for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent  rating is warranted for massive, board-like edema 
with constant pain at rest.

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more  than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. §  4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.

A review of the record demonstrates that the RO, in a 
February 1995 rating determination, granted entitlement to 
service connection for bilateral varicose veins and assigned 
a noncompensable disability rating.   

A VA examination report dated in February 1996 shows that the 
veteran had a seven to ten year history of varicose veins, 
but that he had received no treatment or surgery.  He 
reported that it began around his ankles and extended to his 
thighs.  Physical examination revealed absolute minimal blow-
out varicose veins around the ankles.  These were two or 
three minor satellite areas on his thighs.  They were not 
significant and were not giving him trouble.  The diagnosis 
was minor varicose vein abnormalities in both legs, 
insignificant and not causing pain.

A VA examination report dated in April 1997 shows that the 
veteran reported that his varicose veins were more prominent 
than when he came out of service.  He indicated that he had 
surgical treatment for these veins.  Physical examination 
revealed that peripheral pulses were normal in the ankles.  
Skin appearance was normal.  Skin temperature was normal to 
the touch.  There were no paresthesias and no cardiac 
involvement.  He had the appearance of minor dilation of the 
superficial veins of the medial aspect of the right ankle, 
the lateral aspect of the right ankle, and to some lesser 
extent about the left ankle.  These veins were not saccular 
or confluent, did not extent up into the upper leg on 
superficial examination, and had no cardiac involvement.  The 
diagnosis was minor superficial varicose veins to the lower 
extremities. 

In considering the medical evidence of record under the prior 
schedular criteria of Diagnostic Code 7120 as set forth 
above, the Board finds that the evidence of record does not 
establish entitlement to an increased compensable evaluation 
for bilateral varicose veins.  Both the February 1996 and 
April 1997 VA examination reports set forth that the veteran 
symptoms were minor and superficial in nature and that they 
were insignificant and not causing pain.  Thus, the medical 
evidence has not established that the veteran has moderate 
varicose veins with varicosities of the superficial veins 
below the knees, with symptoms of pain or cramping on 
exertion.  Therefore, the Board finds that the veteran has  
not met the criteria for a compensable evaluation under the 
schedular criteria of Diagnostic Code 7120 in effect prior to 
January 12, 1998.

When the evidence is considered under the revised rating 
criteria of Diagnostic Code 7120, the Board is once again of 
the opinion that the veteran is not entitled to a compensable  
evaluation.  In this regard, the Board refers to both the 
February 1996 and April 1997 VA examination reports which set 
forth that the symptoms were minor and superficial in nature 
and that they were insignificant and not causing pain.  There 
was no indication that the veteran had intermittent edema of 
the extremities or aching and fatigue in his legs after 
prolonged standing or  walking, with symptoms relieved by 
elevation or compression hosiery.  Nor has the veteran or his 
representative provided medical evidence that would suggest  
otherwise.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation and he is not entitled to a compensable disability 
rating under the old or revised rating criteria.


Sinusitis

The veteran's service-connected sinusitis has been assigned a 
noncompensable disability rating pursuant to 38 C.F.R. § 
4.97, Diagnostic Code 6510.  During the pendency of this 
appeal, VA issued new schedular criteria for rating diseases 
of the nose and throat, to include sinusitis, under 38 C.F.R. 
§ 4.97, Diagnostic  Code 6510, which became effective October 
7, 1996.  A review of the record demonstrates that the RO 
considered the old and new criteria, therefore, the veteran 
was made aware of the change.  Bernard, 4 Vet. App. at 384.

Prior to October 7, 1996, the rating criteria then in effect 
provided for the assignment of a noncompensable disability 
rating for sinusitis with X-ray manifestations only, with 
symptoms mild or occasional.  A 10 percent evaluation was 
warranted where the sinusitis was moderate, with discharge or 
crusting or scabbing, and infrequent headaches.  A 30 percent 
evaluation was for warranted for severe chronic sinusitis 
that was manifested by frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  Assignment of a 50 percent evaluation 
was warranted for postoperative treatment of sinusitis 
following radical operation with chronic osteomyelitis 
requiring repeated curettage or severe symptoms after 
repeated operations.

After October 7, 1996, the revised rating criteria provided 
for a noncompensable disability rating for sinusitis detected 
by X-ray only.  A 10 percent evaluation is warranted for one 
or two incapacitating episodes per year requiring prolonged 
(i.e., lasting four to six weeks) antibiotic treatment, or; 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
for chronic sinusitis manifested by three or more 
incapacitating episodes per year requiring prolonged (i.e., 
lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  A 50 percent evaluation is warranted for sinusitis 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.

A review of the record demonstrates that the RO, in a 
February 1995 rating determination, granted entitlement to 
service connection for sinusitis and assigned a 
noncompensable disability rating.   

The VA examination report dated in February 1996 shows that 
the veteran reported dripping from the nose after eating.  
Physical examination revealed that he had somewhat congested 
nasal mucosa, but nothing unusual.  External nose was large, 
and deviated slightly to the left, probably secondary to an 
old fracture.  The nasal vestibule was normal; septum was not 
unusual, deviating slightly to the right, high posteriorly; 
floor of the nose was normal; inferior meatus and turbinate 
were normal; the middle meati and turbinate were normal; the 
spheno-ethmoidal recess was normal; the olfactory area looked 
normal; and superior turbinates were normal.  The parasinal 
sinuses did not transilluminate.  The diagnosis was vasomotor 
rhinitis and allergic rhinitis.

The VA examination report dated in April 1997 shows that the 
veteran reported sinus disorders and nasal congestion.  He 
indicated that he used nasal decongestants for relief of his 
obstruction.  He added that had rhinoplasty done in Naval 
Station in California, but that his breathing was still 
congested.  Physical examination revealed minimal 
interference with breathing, and no headaches or purulent 
discharge.  He did not use antihistamines and episodes of 
allergic attacks were not noted.  No dyspnea was seen.  The 
diagnosis, in pertinent part, was sinusitis, not seen.  

In applying the facts of the case to the aforementioned 
criteria, the Board finds that the manifestations of the 
veteran's service-connected sinusitis do not meet the 
criteria for a compensable disability rating under either 
version of the rating schedule.  While the Board acknowledges 
that the veteran asserted having undergone rhinoplasty to 
treat his sinusitis, the medical evidence does not show that 
he currently exhibits symptoms associated with sinusitis.  
Although he reported  having congestion as a result of his 
sinusitis, the objective evidence does not demonstrate that 
has moderate sinusitis that is of such severity so as to be 
manifested by discharge, crusting, or scabbing, and 
infrequent headaches.  Similarly, it has not been shown that 
his sinusitis is manifested by one or two incapacitating 
episodes per year requiring prolonged (i.e., lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  
Physical examination both in February 1996 and April 1997 
exhibited generally normal sinus function with sinusitis not 
seen, and neither the veteran or his representative have  
provided medical evidence that would suggest otherwise.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation and he is not entitled to a compensable disability 
rating under either the prior or revised rating criteria.  

Left knee strain

The veteran's service-connected left knee strain has been 
assigned a noncompensable disability rating pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 
provides for the evaluation of other impairment of the knee, 
to include recurrent subluxation or lateral instability.  A 
30 percent rating is warranted when the impairment of the 
knee is severe.  A 20 percent rating is warranted when the 
impairment is moderate.  A 10 percent evaluation is warranted 
when the impairment is slight.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2003).

Degenerative arthritis (hypertrophic or osteoarthritis) is 
rated under a combined Diagnostic Code which takes into 
account both the X-ray evidence of degenerative changes of 
the knee as well as the resulting limitation of motion, if 
any, of the knee.  38 C.F.R.  § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2003).  The  criteria of Diagnostic Code 
5010 permits a 10 percent rating  to be assigned for 
impairment caused by arthritis where there  is some 
limitation of motion of a major joint or a group of  minor 
joints but the limitation of motion is not so great as to 
meet the requirements for a compensable rating under the  
criteria for rating limitation of motion of the specific  
major joint or group of minor joints.  38 C.F.R. § 4.71a,  
Diagnostic Codes 5003, 5010 (2003).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating may 
be assigned for arthritis "[w]ith [x]-ray evidence of  
involvement of [two] or more major joints or [two] or more  
minor joint groups."  38 C.F.R. § 4.71(a), Diagnostic Code  
5003 (2003).  For the purposes of rating disability from  
arthritis, VA regulations consider major joints to be the  
shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R.  § 
4.45(f) (2003).

A normal range of motion for the knee by VA standards is from 
0 degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee (2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a  
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting  
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations  
attributable to the same injury, however, and if so, these  
should be rated under different Diagnostic Codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

VA's Office of the General Counsel has provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the  
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
Diagnostic Code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under Diagnostic Code 5003 may be assigned, but 
only if there is additional disability due to limitation of  
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

A review of the record demonstrates that by rating action 
dated in February 1995, the RO granted the veteran's claim of 
entitlement to service connection for left knee strain and 
assigned a noncompensable disability rating.  

A VA radiographic report dated in February 1996 shows that 
three views of the left knee revealed no bone or joint 
abnormality present.  The impression was normal radiographic 
appearance of the right and left knee.

The VA examination report dated in April 1997 shows that the 
veteran, in pertinent part, reported having had problems with 
his knees.  He indicated that it felt as if they were out of 
joint and would pop about twice a week.  Physical examination 
revealed no significant swelling of the knee joints.  No 
swelling of the left knee joint was noted, and there was no 
deformity or other impairment of the knee.  There were no 
subluxation, lateral instability, nonunion, loose motion, or 
malunion.  Range of motion of the left knee showed zero 
degrees of extension and 120 degrees of flexion.  Medial, 
lateral, and internal ligaments were intact.  The diagnosis 
was degenerative joint disease of the knees.

A VA examination report dated in June 1997 shows that the 
veteran, in pertinent part, reported pain radiating from his 
low back to into his knee.  He also reported grinding of the 
knee.  Physical examination of both knees was negative.  
There was no diagnosis with regard to the left knee, but it 
was suggested that he might have had polyneuropathy.  An 
associated nerve conduction study, dated in July 1997, shows 
that the impression was normal and that there was no electric 
evidence suggestive of the presence of peripheral neuropathy 
in the legs.

The veteran is currently in receipt of a noncompensable 
disability rating pursuant Diagnostic Code 5257.  In order 
for the veteran to warrant a higher disability evaluation 
under this Diagnostic Code provision, the evidence would have 
to demonstrate that there was slight recurrent subluxation or 
lateral instability of the left knee.  However, the competent 
medical evidence of record has specifically shown on 
examination that there was no subluxation or lateral 
instability.  Additionally, there was no evidence of 
tenderness, swelling, deformity, nonunion, or malunion of the 
left knee.  As such, an increased disability evaluation 
pursuant to the provisions of Diagnostic Code 5257 is not 
warranted.

The Board has also considered the possible application of 
alternate Diagnostic Code provisions in an effort to 
determine whether the veteran could merit an increased 
disability rating.  In this regard, the medical evidence of 
record has not shown that the veteran's left knee disability 
is manifested by the symptomatic removal of semilunar 
cartilage, accordingly, a compensable disability rating under 
Diagnostic Code 5259 would not be appropriate.

The medical evidence of record has not shown that the 
veteran's left knee disability is manifested by ankylosis or 
an impairment of the tibia and fibula, accordingly, a 
disability evaluation under Diagnostic Codes 5256 and 5262, 
respectively, would not be appropriate.

The medical evidence of record has also failed to show that 
the veteran's left knee disability is manifested by 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint.  Therefore, a 
disability evaluation under Diagnostic Code 5258 would not be 
appropriate.

The Board has also considered whether it would be appropriate 
to award the veteran a separate and/or higher rating for the 
degenerative joint disease of the left knee under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic  Codes 5003, 5260-
5261 (2002); VAOPGCPREC 23-97 (July 1,  1997); VAOPGCPREC 9-
98 (August 14, 1998).  However, the competent medical 
evidence of record has shown that the veteran has full range 
of motion of the left knee.  The  veteran had range of motion 
of the left knee from zero degrees of extension to 120 
degrees of flexion on examination in April 1997.  As there is 
no evidence of limitation of motion of the left knee joint, 
the symptoms are not severe enough to warrant a compensable 
evaluation pursuant to Diagnostic Code 5003 or a greater 
disability evaluation pursuant to Diagnostic Codes 5260 or 
5261.

Additionally, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, which require analysis of functional 
loss due to pain in disabilities of the musculoskeletal 
system and inquiry into weakened movement, excess 
fatigability, etc., in addition to any limitation of motion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the present record, including the veteran's 
contentions, does not indicate that he has such disabling 
pain or functional impairment resulting from his service- 
connected left knee disability to warrant consideration of 
assignment of a higher rating under the diagnostic criteria 
discussed above, including the criteria of 38 C.F.R. §§ 4.40. 
and 4.45.  That is, there is no objective evidence of 
additional range of motion loss due to pain on use or during 
flare-ups that would equate to loss of use of the right knee.  
See DeLuca, supra.  As noted, the evidence shows that the 
veteran is able to walk, and there is no evidence that he is 
unable to engage in gainful employment.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased evaluation so as to 
warrant a compensable disability rating for his service-
connected left knee strain.


Rhinitis

The veteran's service-connected rhinitis has been assigned a 
noncompensable disability rating pursuant to 38 C.F.R. § 
4.97, Diagnostic Code 6501.  During the pendency of this 
appeal, VA issued new schedular criteria for rating diseases 
of the nose and throat, to include allergic rhinitis, which 
is now codified under 38 C.F.R. § 4.97, Diagnostic Code 6522, 
which became effective October 7, 1996.  A review of the 
record demonstrates that the RO considered the old and new 
criteria, therefore, the veteran was made aware of the 
change.  Bernard, 4 Vet. App. at 384.

Prior to October 7, 1996, the rating criteria then in effect 
provided for the assignment of a 10 percent disability rating 
for atrophic rhinitis causing definite atrophy of the 
intranasal structure and moderate secretion.  A 30 percent 
rating applies where the evidence demonstrates moderate 
crusting and ozena and atrophic changes. 

After October 7, 1996, the revised rating criteria provided 
for a 10 percent disability rating where there are no polyps, 
but there is greater than 50-percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
A 30 percent disability rating is for application where the 
evidence demonstrates polyps. 

A review of the record demonstrates that the RO, in a 
February 1995 rating determination, granted entitlement to 
service connection for rhinitis and assigned a noncompensable 
disability rating.   

The VA examination report dated in February 1996 shows that 
the veteran reported dripping from the nose after eating.  
Physical examination revealed that he had somewhat congested 
nasal mucosa, but nothing unusual.  External nose was large, 
and deviated slightly to the left, probably secondary to an 
old fracture.  The nasal vestibule was normal; septum was not 
unusual, deviating slightly to the right, high posteriorly; 
floor of the nose was normal; inferior meatus and turbinate 
were normal; the middle meati and turbinate were normal; the 
spheno-ethmoidal recess was normal; the olfactory area looked 
normal; and superior turbinates were normal.  The parasinal 
sinuses did not transilluminate.  The diagnosis was vasomotor 
rhinitis and allergic rhinitis.

The VA examination report dated in April 1997 shows that the 
veteran reported nasal congestion.  He indicated that he used 
nasal decongestants for relief of his obstruction.  He added 
that had rhinoplasty done in Naval Station in California, but 
that his breathing was still congested.  Physical examination 
revealed minimal interference with breathing, and no 
headaches or purulent discharge.  He did not use 
antihistamines and episodes of allergic attacks were not 
noted.  No dyspnea was seen.  The diagnosis, in pertinent 
part, was allergic rhinitis.  

In applying the facts of the case to the aforementioned 
criteria the Board finds that the manifestations of the 
veteran's service-connected rhinitis do not meet the criteria 
for a compensable disability rating under either version of 
the rating schedule.  Although the veteran reported nasal 
congestion during both the February 1996 and April 1997 VA 
examinations, there was minimal interference with breathing 
space, with a generally normal physical examination.  There 
is no evidence of record that the veteran exhibited both 
moderate secretion and atrophy of the intranasal structure.  
Similarly, the medical evidence of record did not demonstrate 
that the veteran exhibited a greater than 50-percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side, without polyps, or allergic or 
vasomotor rhinitis with polyps.  As such, a compensable 
disability rating pursuant to Diagnostic Code 6501 in effect 
prior to October 7, 1996, and Diagnostic Code 6522 in effect 
since October 7, 1996, is not justified.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased evaluation and he is not 
entitled to a compensable disability rating under either the 
prior or revised rating criteria.


Extraschedular consideration

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
Schedular criteria are inadequate to evaluate the veteran's 
aforestated service-connected disabilities so as to warrant 
referral to the RO for consideration of an assignment of a 
greater evaluation on an extra-schedular basis.  In this 
regard, there is no showing that the service-connected 
disabilities have resulted in any, let alone marked, 
interference with employment, and there is no showing that 
they have necessitated frequent, or indeed any, periods of 
hospitalization, or that the disabilities have otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable disability rating for 
service-connected bilateral varicose veins is denied.

Entitlement to an initial compensable disability rating for 
service-connected sinusitis is denied.

Entitlement to an initial compensable disability rating for 
service-connected left knee strain denied.

Entitlement to an initial compensable disability rating for 
service-connected rhinitis is denied.



REMAND

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending and renumbering the rating criteria 
for diseases and injuries of the spine, effective September 
26, 2003.  See 68  Fed. Reg. 51454-51456 (Aug. 27, 2003).   
The intended effect of this action was to ensure the criteria 
used current medical terminology and unambiguous criteria, 
and reflected recent medical advances.  There is no 
indication that the RO considered the amendments to the 
regulations.  See VAOPGCPREC 7-2003.  On remand, the RO 
should also ensure that the veteran has been provided proper 
notice in accordance with the VCAA, and any recent treatment 
records should be obtained.  

The veteran had also indicated his lumbar and cervical spine 
disabilities had increased in severity since his most recent 
VA examination, in June 1997.  A contemporaneous VA 
examination of the lumbar and cervical spines would assist 
the Board in clarifying the nature and degree of disability 
associated with the veteran's lumbar and cervical spine 
conditions.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to identify any VA or 
non-VA health care providers who have 
recently treated him for his lumbar and 
cervical spine disabilities, and make 
arrangements to obtain any records of 
treatment that are not already associated 
with the claims folder.  

2.  After associating with the claims file 
all available records received pursuant to 
the above development, schedule the veteran 
for VA orthopedic examination.  The claims 
file must be made available to the examiner, 
and the examiner should indicate in the 
report that the claims file was reviewed.  
Any indicated tests should be accomplished.  
A rationale for any opinion expressed should 
be provided.

The examiner should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected chronic 
lumbosacral strain and cervical strain.

The examiner should note the range of motion 
for the lumbar and cervical spine.  Whether 
there is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar or 
cervical spine is used repeatedly.  All 
limitation of function must be identified.   
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

The examiner should also state whether there 
is any characteristic pain on motion; 
guarding; muscle spasm, guarding, or 
localized tenderness; abnormal gait or 
abnormal spinal contour; loss of lateral 
motion, unilateral, in a standing position; 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwaite's sign.  

Any indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical 
findings on examination should be directly 
addressed and discussed in the examination 
report.

3.  The veteran should be made aware that 
should he fails to report for such 
examination as scheduled by the RO, action 
shall be taken in accordance with 38 C.F.R. 
§ 3.655.  

4.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws, regulations and case law.  The RO 
should document its consideration of the 
revised criteria for rating disabilities of 
the spine, effective September 26, 2003.  If 
the decision with respect to the claims 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



